Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 3, 1963 after a jury trial, convicting him of robbery and assault (both in the second degree) and of grand larceny in the first degree, and imposing sentence upon him as a second felony offender. Judgment affirmed. In our opinion, the identification of defendant was sufficiently and satisfactorily established by the testimony adduced on that issue. In view of the jury’s palpable rejection of the. alibi defense, it .caopot be held that the defense created a reasonable doubt, notwithstanding the positive testimony of identification. We find no reversible error in any of the aspects of the *498prosecutor’s conduct of this ease or in the court’s charge to which no exception was taken at the trial but which is challenged for the first time upon the present appeal. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.